                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:17-cv-00600-FDW-DSC


 LEO THOMPSON,                                  )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )
                                                )                      ORDER
 CITY OF CHARLOTTE,                             )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant City of Charlotte’s Motion to Strike

Plaintiff’s Response to Defendant’s Rule 50 Motion and Plaintiff’s Motion for a New Trial (Doc.

No. 44) and Plaintiff Leo Thompson’s Motion for a New Trial (Doc. No. 43). For the reasons set

forth below, all of the Motions are DENIED.

                                        BACKGROUND

       Leo Thompson (“Plaintiff”) filed this action against the City of Charlotte (“Defendant”) on

October 6, 2017, alleging (1) race discrimination under 42 U.S.C. § 1981; (2) wrongful termination

in violation of North Carolina public policy (NCEPA); (3) race discrimination under Title VII; (4)

violation of the Americans with Disabilities Act (ADA); and (5) retaliation. (Doc. No. 1). This

Court dismissed Plaintiff’s § 1981 claim upon Defendant’s motion for summary judgment. (Doc.

No. 16). Upon Defendant’s motion for judgment as a matter of law, this Court dismissed Plaintiff’s

Title VII race discrimination claim. (Trial Tr., Sept. 11, 2018, p. 56). The Court submitted

Plaintiff’s remaining claims to the jury. On September 13, 2018, the jury returned the verdict in

Defendant’s favor on Plaintiff’s ADA and NCEPA claims but found for Plaintiff on his retaliation




                                                1
claim. (Doc. No. 31). Plaintiff filed a Rule 50/59 Motion on October 5, 2018.1 (See Doc. No. 43).

On October 10, 2018, Defendant filed a Motion to Strike (Doc. No. 44).

                                                   ANALYSIS

         The Court acknowledges that Plaintiff’s Rule 50/59 Motion was filed fourteen (14) days

past the deadline set by the Court. As the transcript of the proceedings confirms, Plaintiff was

informed by the Court that any post-trial motions were due by September 21, 2018. On notice of

that deadline, Plaintiff failed to meet it. Nevertheless, because, by rule, a party ordinarily has 28

days within which to file post-trial motions, and the filing was made within that time period, the

Court will address the merits of Plaintiff’s motion. See Windsor v. Board of Educ. of Prince

George’s County, No. TDC-14-2287, 2018 WL 812952, at *1 (D. Md. Feb. 8, 2018); Fed. R. Civ.

P. 50(b), (d), 59(b).

         To the extent that Plaintiff’s Rule 50/59 Motion seeks judgment notwithstanding the

verdict (JNOV), it necessarily fails. Rule 50 of the Federal Rules of Civil Procedure requires that

any such motion be made “before the case is submitted to the jury.” Fed. R. Civ. P. 50(a)(2). After

the jury has returned its verdict, the rules permit only a renewal of a previously made motion. See

Fed. R. Civ. P. 50(b). Because Plaintiff made no such motion at the close of the evidence, his post-

verdict motion is procedurally improper and thus will be denied. See Fed. R. Civ. P. 50, (a)(2),

(b); see also 9B Charles Allan Wright & Arthur R. Miller, Fed. Prac. & Proc. § 2537 (3d ed. 2010)

(stating that “the district court only can grant the Rule 50(b) motion on the grounds advanced in

the [Rule 50(a)] motion, because the former is conceived of only as a renewal of the latter”).




1
 The Court acknowledges that Plaintiff filed his motion in violation of Local Rule 7.1(c)(2). Pursuant to this Court’s
Local Rules, a party may not include a motion in a responsive brief. LCvR 7.1(c)(2). Instead, a party must set forth
each motion in a separately filed pleading with a supporting brief. Id. Here, in his response to Defendant’s Motion for
Judgment as a Matter of Law or in the alternative, for a New Trial (Doc. No. 34), Plaintiff also requested a new trial
(Doc. No. 43). Despite being improperly filed, the Court will construe Plaintiff’s Response as a properly filed Motion.

                                                          2
       Alternatively, Plaintiff’s Rule 50/59 Motion seeks a new trial pursuant to Rule 59 of the

Federal Rules of Civil Procedure. A court may grant a motion for a new trial “for any reason” for

which a new trial had been granted in a federal trial, Fed. R. Civ. P. 59(a)(1)(A), including

“substantial errors in admission or rejection of evidence or instructions to the jury,” Montgomery

Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940). Typically, a new trial may be warranted if the

verdict is against the “clear weight of the evidence.” Williams v. Nichols, 266 F.2d 389, 392 (4th

Cir. 1959). While a Rule 50 motion requires the Court to evaluate the evidence in the light most

favorable to the non-moving party, a Rule 59 motion has a more flexible standard, requiring the

court to conduct a “comparison of opposing proofs.” Id. at 393. Even under that more generous

standard, however, Plaintiff’s motion for a new trial fails.

       Here, Plaintiff alleged employment discrimination under the ADA, retaliation, and

wrongful discharge under NCEPA. The ADA provides a defense if the employment or

accommodation of an otherwise qualified, disabled individual would pose a “direct threat” to the

individual or to others, which is applicable to both disparate treatment claims and reasonable

accommodation claims. See Chevron U.S.A. Inc. v. Echazabal, 536 U.S. 73 (2002); Buskirk v.

154 Apollo Metals, 307 F.3d 160, 168 (3d Cir. 2002). Retaliation claims brought under the ADA

are analyzed under the McDonnell Douglass burden-shifting framework, requiring employers to

produce a legitimate, nondiscriminatory reason for the adverse action. Karpel v. Inova Health Sys.

Servs., 134 F. 3d 1222, 1228 (4th Cir. 1998); Morris v. BellSouth Telecomm., 302 F. Supp. 515,

521 (M.D.N.C. 2004). Furthermore, state law claims for wrongful termination for discharge due

to handicap are analyzed with the same burden shifting test as claims brought under the ADA. See

Morris, 302 F. Supp. at 521 (M.D.N.C. 2004) (citing Brewer v. Cabarrus Plastics, Inc., 504 S.E.2d

580, 584 (N.C. Ct. App. 1998), rev. denied, 527 S.E.2d 662 (1999)) (“For this reason, any common



                                                  3
law action plaintiff might have fails for the reasons discussed above in the sections of this

Recommendation dealing with her . . . ADA claims. Defendant has provided a legitimate,

nondiscriminatory, nonretaliatory reason for her termination and plaintiff has no evidence that this

was not the reason for her termination.”).

       Having observed the trial and upon consideration of the full record, the Court finds no basis

to grant a new trial. Defendant has provided testimony and evidence to support Defendant’s

legitimate, nondiscriminatory reason for termination and failing to accommodate, which serves as

an affirmative defense to all of Plaintiff’s claims. The evidence and testimony offered by

Defendant showed that Defendant’s decision was based on Defendant receiving a duty to warn

call from the Employee Assistance Program (EAP) that Plaintiff made statements posing a threat

to other employees; Plaintiff’s statements to his supervisor, Quinn Hall, that he might “go off on

someone;” and Dr. Williams’ written evaluation and testimony that Plaintiff posed a threat to the

workplace. Plaintiff did not refute that such statements were made. The only evidence offered by

Plaintiff to rebut Defendant’s nondiscriminatory reason focused on the fact that Plaintiff had not

previously acted on his feelings. However, to prove pretext, a plaintiff must do more than present

conclusory allegations of discrimination; rather “concrete particulars are required.” See Propst v.

HWS Co., 148 F.Supp. 506, 527 (W.D.N.C. 2015) (quoting Meiri v. Dacon, 759 F.2d 989, 998

(2d Cir.1985)). Further, more than a “mere . . . scintilla of evidence” or the appearance of “some

metaphysical doubt” concerning pretext must be presented. Id. (internal citations omitted). The

Court finds that Plaintiff failed to provide any evidence beyond suggesting the appearance of

pretext. After comparing the opposing proofs offered by the parties at trial, the Court is satisfied

that the jury’s verdict was not against the clear weight of the evidence. Accordingly, the Rule 50/59

Motion will therefore be denied.



                                                 4
                               CONCLUSION

IT IS THEREFORE ORDERED that for the reasons explained above:

   1. Defendant’s Motion to Strike (Doc. No. 44) is DENIED AS MOOT as to Plaintiff’s

      Response to Defendant’s Rule 50 Motion and DENIED as to Plaintiff’s Motion for

      a New Trial.

   2. Plaintiff’s Motion for a New Trial (Doc. No. 43) is DENIED.


IT IS SO ORDERED.

                           Signed: October 23, 2018




                                       5
